DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.  

Response to Amendment
Claim 8 was added.   Claims 1 – 8 are currently pending in the application.   

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered but are not persuasive.  The Examiner notes the limitations of Claim 8 have been objected to in the Office Action below for containing allowable subject matter that differentiates the claimed invention from the combination of Hromdka and Schneider.  
Regarding the argument “the Examiner has not (and cannot) rebut that the principle of operation of Hromdka is to place the spring element axially spaced from the point of torque application on the shaft”, as recited on Page 5 of the Remarks, the Examiner notes that in the previous response to  arguments, the Examiner is not modifying the principle of operation of Hromdka.  The spring is still able to be axially spaced apart from the point of torque application on the shaft under the proposed modification. 
As illustrated in the first embodiment in Figure 4b, the spring may be placed on the shaft adjacent one of the flaps.  One of ordinary skill would use the motivation taught by Schneider (see Paragraph 0033) to modify the location of the drive to be applied between the two flaps.   Because the spring is not placed directly in the middle of the shaft in the embodiment of Figure 4b, there would still be axial spacing between the spring of Hromdka and the modified location of the driving force on the shaft.  
Regarding the argument “these statements are irrelevant, since they provide no evidence tending to show that Hromdka’s intended purpose and principle of operation aren’t violated by the proposed modification… this is again irrelevant, because the MPEP and the law state that if the proposed modification to the primary reference violates the intended purpose or principle of operation of the primary reference being modified, then the primary reference cannot be modified.  The teachings of Schneider are absolutely irrelevant as to providing evidence…”, as recited on Page 5 of the Remarks, the Examiner respectfully disagrees.
Schneider’s Paragraph 0033 recites “for the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part”.   This teaching cannot be irrelevant to Hromdka, because Schneider recites that it is preferable for the two flaps to be arranged symmetrically to the longitudinal center of the rotary output part.  
Because Hromdka’s two flaps are not arranged symmetrically to the longitudinal center of the rotary output part, one of ordinary skill in the art would have tried modifying Hromdka so that the two flaps are symmetrical to the longitudinal center of the rotary output part, since Schneider states this is the preferred arrangement. 
Regarding the argument “the statements regarding “most symmetrical introduction of torque” and “reducing the mechanical stress of the structure” are irrelevant to Hromdka, since the intended purpose of this reference is to “provide a shaft which has sufficient torsional strength.  That is, Hromdka achieves “sufficient torsional strength” (to obviate any concerns regarding mechanical stress), and does so via an axially spaced application of torque”, as recited on Page 6 of the Remarks, the Examiner respectfully disagrees.
Schneider’s Paragraph 0033 recites “for the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part”.   This teaching cannot be irrelevant to Hromdka, because Schneider recites that it is preferable for the two flaps to be arranged symmetrically to the longitudinal center of the rotary output part.  
Because Hromdka’s two flaps are not arranged symmetrically to the longitudinal center of the rotary output part, one of ordinary skill in the art would have tried modifying Hromdka so that the two flaps are symmetrical to the longitudinal center of the rotary output part, since Schneider states this is the preferred arrangement. 
Regarding the argument “that person of ordinary skill in the art would have known that the driving force in Hromdka must be applied to the end of the shaft”, as recited on Page 6 of the Remarks, Hromdka only states the point of application of the spring element on the shaft is preferably axially spaced from a point of application of the drive on the shaft (see Paragraph 0008).  
Since Schneider clearly recites “for the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part” in Paragraph 0033, one of ordinary skill in the art would have tried modifying Hromdka so that the two flaps are symmetrical to the longitudinal center of the rotary output part, since Schneider states this is the preferred arrangement.
Regarding the argument “even the motivation to modify Hromdka provided by the Examiner lacks a rational underpinning since Hromdka already achieves cost and weight reduction benefits, and “reduction of mechanical stress” are irrelevant because Hromdka’s device reduces torsional strength concerns”, as recited on Page 7 of the Remarks, the Examiner respectfully disagrees.
Since Schneider clearly recites “for the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part” in Paragraph 0033, one of ordinary skill in the art would have tried modifying Hromdka so that the two flaps are symmetrical to the longitudinal center of the rotary output part, since Schneider states this is the preferred arrangement.
Regarding the argument “it stands unrebutted that Hromdka teaches a shaft that is driven from an axial end thereof.  The Examiner does not (and cannot) provide evidence to the contrary”, as recited on Page 8 of the Remarks, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As repeated above, Schneider clearly recites the preferred arrangement is to drive the shaft from between the two flaps (see Paragraph 0033).  Therefore, one of ordinary skill in the art has motivation to drive the shaft from between the two flaps, as taught by Schneider. 
Please see Section 15 below for a discussion of the allowable subject matter of Claim 8.  

Claim Interpretation
35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 00.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “connecting element” in line 4.  “Connecting element” appears to lack support in the Application as originally filed.
The Specification does not further disclose further detail on the structure of the connecting element to provide enough support for one of ordinary skill in the art to be enabled to connect the second end of the driveshaft to the shaft, wherein the connecting element is connected both fixedly to the driveshaft and also fixedly to the inner side of the shaft, as recited in lines 3-6 of Claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “connecting element” in line 4.  This yields the claim indefinite, since the metes and bounds of “connecting element” cannot be determined by one of ordinary skill in the art.
The limitation “connecting element” is broadly described in the Specification as component 17 in Figure 2A.  The Application does not further disclose structure corresponding to the recited “connecting element”.  Thus, it is unclear what structure reads upon this limitation.  Accordingly, the claim is indefinite in scope.  
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hromadka et al. (German Patent Publication DE102015108316A1, English Machine Translation provided herein and relied upon below) in view of Schneider (German Patent Publication DE102013200939A1, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Hromadka shows (Figures 1 and 2): 
An air flap structure (18) for a motor vehicle air-conditioning module (10), comprising:
at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1), each having an assigned closure flap (the left 22 and the right 22, as illustrated in Figures 1 and 2) configured to close and open (“each of the flaps 22 can optionally close or open a channel 14 in order to influence the air flow into the passenger compartment”, Paragraph 0043) the assigned air outlet opening (the left 14 and the right 14, as illustrated in Figure 1);
a shaft (20) on which the closure flaps (the left 22 and the right 22, as illustrated in Figures 1 and 2) are arranged configured to rotate therewith (“a shaft 20 on which the two flaps are arranged”, Paragraph 0043; as illustrated n Figure 2, shaft 20 rotates), wherein the closure flaps (the left 22 and the right 22, as illustrated in Figures 1 and 2) are rotatable into a closed (“a closed position in which each flap closes a channel”, Paragraph 0001) and an opened (“at least one open position in which each flap at least partially releases a channel”, Paragraph 0001) position by a rotational movement (“the shaft 20 rotates”, Paragraph 0056) of the shaft (20); 
a drive (24) configured to drive (“a drive 24 is provided which adjusts the shaft 20 between a closed position… and several open positions”, Paragraph 0044) the shaft (20) and configured to generate (the drive 24 rotates shaft 20 clockwise and counterclockwise) the rotational movement (“the shaft 20 rotates”, Paragraph 0056) thereof, wherein, with respect to imaginary planes (imaginary planes illustrated in Annotated Figure 1 below) at both ends of the shaft (20), perpendicular (as illustrated in Annotated Figure 1 below, the imaginary planes are perpendicular to 20) to the shaft (20), the drive (24) is arranged outside (as illustrated in Annotated Figure 1 below, 24 is arranged outside the outwardly facing sides of the imaginary planes) axially outwardly facing sides (the exterior facing sides of the imaginary planes, as illustrated in Annotated Figure 1 below) of said two imaginary planes (imaginary planes illustrated in Annotated Figure 1 below), wherein

    PNG
    media_image1.png
    517
    611
    media_image1.png
    Greyscale

a driving force (the driving force of 24 that rotates 20 clockwise and counterclockwise) of the drive (24) is introduced onto (the driving for is introduced on right end 28 of shaft 20, as illustrated in Figure 1) the shaft (20) on one end (28, as illustrated in Figure 1; “the drive 24 is coupled to a first end 28 of the shaft 20, specifically directly or indirectly via levers or corresponding kinematics”, Paragraph 0044) of the shaft (20).
The Examiner notes Hromadka’s the center (as illustrated in Figure 2, the center of 20 is located between the left and right 22, and therefore between the left and right 14) of shaft 20 is located between two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the driving force is introduced onto the shaft exclusively between [as noted above, the center of shaft 20 is located between the left 14 and the right 14] the two adjacent air outlet openings of the at least two air outlet openings. 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Schneider teaches (Figure 1):
An air flap structure (10) for a motor vehicle-air conditioning module (“such air flaps are known in automobile construction and are commonly used to open and close air passages through which air can enter the interior of the vehicle”, Paragraph 0002), comprising:
at least two air outlet openings (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047), each having an assigned closure flap (12 and 14, respectively) configured to close and open (“the air flaps can be rotated between different positions, in particular between an open position.. and a closed position”, Paragraph 0003) the assigned air outlet opening (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047); wherein
the two closure flaps (12 and 14) share a common axis of rotation (D), wherein
a driving force (the rotational force generated by 24) of a drive (24) for rotating the two closure flaps (12 and 14) is introduced exclusively between (as illustrated in Figure 1, the driving force of 24 is introduced between 12 and 14) two adjacent air outlet openings (as illustrated in Figure 1, 12 and 14 are adjacent to each other; therefore, the openings they adjust are adjacent to each other) of the at least two air outlet openings (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047).
Further, “it can be driven to rotate about the axis of rotation with a torque transmitted over it with a mechanical stress state that is less stressful”, Paragraph 0009.  “For the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled air flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part”, Paragraph 0033.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location the driving force is introduced onto the shaft shown by Hromadka to be exclusively between the two adjacent closure flaps and the two adjacent air outlet openings, as taught by Schneider, to provide the most symmetrical introduction of torque from the rotary drive to reduce the mechanical stress of the structure.

Regarding Claim 2, the combination of Hromadka (Figures 1 and 2) and Schneider (Figure 1) teaches:
The driving force (Hromadka: the driving force of 24 that rotates 20 clockwise and counterclockwise) is introduced onto (as modified in view of Schneider in Claim 1 above, Hromadka’s driving force is now introduced onto shaft 20 in the center between the left and right 14) the shaft (Hromadka: 20) exclusively in a center (Hromadka: the center of 20 between the left and right 22, as illustrated in Figure 2) of the shaft (Hromadka: 20).

Claims 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hromadka et al. (German Patent Publication DE102015108316A1, English Machine Translation provided herein and relied upon below) and Schneider (German Patent Publication DE102013200939A1, English Machine Translation provided herein and relied upon below), as recited in Claim 2 above, further in view of Derx et al. (German Patent Publication DE102014106307A1, English Machine Translation provided herein and relied upon below). 
Regarding Claim 3, Hromadka shows (Figures 1 and 2):
The shaft (20) extends through an edge (as illustrated in Figure 2, 20 extends through the bottom edge of each 22) of the closure flaps (the left 22 and the right 22, as illustrated in Figure 2). 
However, Hromadka lacks showing the shaft extends through a center of the closure flaps.
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
two closure flaps (12 and 14), wherein a shaft (18) extends through a center (as illustrated in Figure 3, 18 runs through the center of 12 and 14) of the closure flaps (12 and 14).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location the attachment of the shaft to the closure flaps shown by Hromadka to be extend through the center of the closure flaps, as taught by Derx, to minimize the torsional stress on the shaft from air flowing past the cantilevered end of the flap in a partially open position by equally spacing the shaft between the two ends of the closure flap.

Regarding Claim 4, Hromadka shows (Figures 1 and 2):
The shaft (20) and the two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the shaft is a hollow shaft, through an interior of which a driveshaft extends, said driveshaft being connected at one end to the drive and at an opposite end, in order to introduce the driving force of the drive into the shaft, is connected to a latter between the two adjacent air outlet openings of the at least two air outlet openings. 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
at least two air outlet openings (6 and 8, as illustrated in Figure 1), each having an assigned closure flap (12 and 14), 
a shaft (22/24) on which the closure flaps (12 and 14) are arranged (as illustrated in Figures 1 and 3); and
a drive (36) configured to drive the shaft (18); wherein
the shaft (22/24) is a hollow shaft (as illustrated in Figure 3, 22 and 24 are hollow), through an interior (the interior of 22 and 24) of which a driveshaft (18) extends (as illustrated in Figure 3, 18 extends through the interior of 22 and 24), said driveshaft (18) being connected at one end (the left end, as illustrated in Figure 3) to the drive (36) and at an opposite end (the right end, as illustrated in Figure 3), in order to introduce the driving force (the rotational force of 36) of the drive (36) into the shaft (22/24), is connected to a latter (as illustrated in Figure 1, 18 is connected to the far right end of 8) between the two adjacent air outlet openings (6 and 8 are adjacent, as illustrated in Figure 1) of the at least two air outlet openings (6 and 8).
Further, “this enables the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner”, Paragraph 0006.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interface between the shaft and the drive shown by Hromadka such that the shaft is a hollow shaft, through an interior of which a driveshaft extends, said driveshaft being connected at one end to the drive and at an opposite end, in order to introduce the driving force of the drive into the shaft, is connected to a latter between the two adjacent air outlet openings of the at least two air outlet openings, as taught by Derx, to enable the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner.

Regarding Claim 5, Hromadka shows (Figures 1 and 2):
The shaft (20) and the two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the shaft between the two adjacent air outlet openings of the at least two air outlet openings is provided with a gearwheel, a chain wheel, a belt wheel or a lever connection, via which the driving forced is introduced onto the shaft, wherein the gearwheel, chain wheel, belt wheel, or the lever connection is driven in turn by a driveshaft which extends substantially parallel to the shaft and is connected to the drive. 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
at least two air outlet openings (6 and 8, as illustrated in Figure 1), each having an assigned closure flap (12 and 14), 
a shaft (22/24) on which the closure flaps (12 and 14) are arranged (as illustrated in Figures 1 and 3); and
a drive (36) configured to drive the shaft (18); wherein
the shaft (22/24) between the two adjacent air outlet openings (as illustrated in Figure 1, 6 and 8 are adjacent one another) of the at least two air outlet openings (6 and 8) is provided with a belt wheel (26), via which the driving force (the rotational force generated by 36) is introduced onto the shaft (22/24), wherein the, belt wheel (26) is driven in turn by (as illustrated in Figure 3) a driveshaft (18) which extends substantially parallel to (as illustrated in Figure 3, 18 is parallel to 22/24) the shaft (22/24) and is connected to (as illustrated in Figure 3) the drive (36).
Further, “this enables the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner”, Paragraph 0006.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interface between the shaft and the drive shown by Hromadka such that the shaft between the two adjacent air outlet openings of the at least two air outlet openings is provided with a belt wheel, via which the driving forced is introduced onto the shaft, wherein the belt wheel is driven in turn by a driveshaft which extends substantially parallel to the shaft and is connected to the drive, as taught by Derx, to enable the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner.

Regarding Claim 6, the combination of Hromadka (Figures 1 and 2), Schneider (Figure 1), and Derx (Figures 1, 2, and 3) teaches:
A motor vehicle air-conditioning module (Hromadka: 10) comprising an air flap structure according to Claim 5 (please see the rejection of Claims 1, 2, 3, and 5 above for further detail). 

Regarding Claim 7, the combination of Hromadka (Figures 1 and 2), Schneider (Figure 1), and Derx (Figures 1, 2, and 3) teaches:
A motor vehicle (Hromadka: motor vehicle, Paragraph 0001) comprising a motor vehicle air-conditioning module according to Claim 6 (please see the rejection of Claims 1, 2, 3, 5, and 6 above for further detail). 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the combination of Hromadka and Schneider teaches the claimed invention including the shaft (Hromadka: 20) and a drive (Hromadka: 24) connected to the shaft.
However, the prior art does not suggest modifying the combination of Hromadka and Schneider to include a driveshaft that extends in an interior of the shaft and is directly connected at the first end to the drive and the second end to the shaft, and the drive is a Bowden cable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
05/05/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762